Jim Johnson, Associate Justice, dissenting. I am unable to agree with the majority opinion because, as I see it, the proof shows that Osceola O. Latimer became the manager of the Lockesburg store on August 29,1956, and continued in that position until his death. A major item carried by the store was sack feed in 100 lb. bags, much of which was shipped to Lockesburg by rail, hauled from the depot to the store in a 1% ton truck. Shipments were in lots of 30 tons and 6 trips from the depot to the store with the truck were required to unload one car, an average of 5 tons per truck load. Osceola O. Latimer, as manager, assisted in unloading the feed, taking it into the store on a dolly and stacking it 10 sacks high. During 1958 a total of 54 cars of feed were delivered to Loekesburg, making an average per month of 135 tons. During the first months of 1959 a total of 40 cars had already been delivered to Loekesburg, or an average of 171 tons per month and in August 1959, to and including the 20th, which was the day prior to death, 6 cars had already been delivered to Loekesburg, a total of 180 tons, with the month only two-thirds gone, and 3 of those cars, or 90 tons, had been delivered in the 4 days immediately prior to death, and the deceased had helped in the unloading of all of them. It is undisputed that the work load at the co-operative store had increased over 26 per cent in 1959 alone, to say nothing of the increase of 1958 over 1957. Wade Fisk, Mr. Latimer’s helper, testified that: “I expect there were, other four-day periods in which we unloaded three cars but I know of none offhand. ’ ’ The evidence reflected that Osceola O. Latimer, about 8 or 10 months prior to his death, became weaker and began to tire more easily; his eyes began to sink back in his head and he gave the appearance of aging faster than was necessary, and this continued until his death on August 21, 1959. On August 17 he returned to work from a vacation of 2 weeks, and assisted in the unloading of a 30-ton car of feed. On August 18 he complained to Wade Fisk that he ‘ ‘felt like a drunk man. ’ ’ (Mr. Latimer never used intoxicants.) On the evening of that same day he attended a board meeting of the Sevier County Farmers Cooperative in De Queen and learned for the first time that the responsibility for selecting a new employee to replace Wade Fisk was to be his sole responsibility; whereas, he had previously thought that the making of the actual selection and advising the unsuccessful applicants would be done by the manager at De Queen. He was emotionally disturbed by this. At approximately the same time, he learned that Wade Fisk, whom he loved as a son, was planning to quit on Thursday rather than working the full week as he had previously thought. On August 19 he helped unload another 30-ton car of feed. He did the same on August 20th. On August 21st, which was to be his first day with the new helper, he arrived at the store at 7:30 a. m. whereas it was his custom to be there at 8:00 a. m., and upon arrival he found a customer, Reese Hale, waiting for the store to open. Upon opening the store, he took a dolly back into the store and, without help, lifted 4 sacks of feed onto the dolly, each weighing 100 pounds. He then pushed the dolly some 60 feet or so to the front of the store, out the front onto the sidewalk and, with the assistance of Reese Hale, lifted the four 100 pound sacks from the dolly onto the bed of the pickup truck, the last sack being much the same as if it were lifted from the ground. He then pushed the empty dolly back into the store and within a few minutes was lying dead on the floor of the store. The witness, Phyllis Warner, says that when she entered the store he was still pushing the empty dolly toward the rear of the store, that he turned and began pushing it toward her and looked as if he were about to speak when he turned very pale, gripped the dolly handles as if in shock, fell backwards and made no further movement. He was examined almost immediately by Mr. R. D. Hart, who found him very cold and drenched with perspiration, and no pulse. Dr. R. B. Dickinson testified that the symptoms showed that Mr. Latimer “obviously” died in some “circulatory shock condition,” and “your first choice would be coronary thrombosis. There are very few things that produce sudden death in a human, and that’s one of them and the most common cause of sudden death . . . perspiration and pallor and so forth are symptoms of shock, and the cianosis, in other words, the blueness of his face, tells you the man had a severe pulmonary in the veins of the head and neck, which is a very common occurrence in coronary thrombosis. There’s no heart sufficient to pump the flow of blood and the veins color rapidly. And the lungs are full and he doesn’t aireate at all. That produces the blueness or cianosis. ’ ’ The doctor then went on to say that in his opinion any type of physical exertion, including that in which Mr. Latimer was engaged, most certainly could precipitate a coronary thrombosis, and further, that emotional disturbances likewise could do so. To counteract the testimony of Dr. Dickinson, Dr. Drew Agar was requested to give his opinion in the matter by the insurance carrier. Dr. Agar’s opinion is as follows: “At your request I examined the transcript of testimony heard before Mr. Robert Diles on December 15,1959, concerning the case of Mrs. O. O. Latimer vs. the Sevier County Farmers Cooperative. The transcript was read in its entirety. In your letter you requested that I answer several questions, the first being whether or not this man died of a heart attack. Without benefit of a post mortem it would be impossible to say actually what caused his death. You also request that if he did die of a heart attack would I be able to say that the heart attack was caused by coronary thrombosis. There again the exact diagnosis could not be determined without benefit of autopsy examination. You also asked in my opinion whether or not based on this testimony his employment caused or contributed to his death. Assuming that he did die of a heart attack or a coronary thrombosis it is my professional opinion that the work in which he was engaged at the time had no causal relationship with his death. ’ ’ On appeal, the Circuit Court made the following reference to the above letter: “Dr. Drew F. Agar, as usual, stated that in his professional opinion the work in which the deceased was engaged at the time had no causal connection with his death. ’ ’ (Emphasis added.) Viewing the case in its entirety, it appears to me that the sole question presented for our consideration is whether Dr. Agar’s statement rises to the dignity of substantial evidence upon which the Commission could base its findings. Dr. Agar did not see the deceased; he admittedly does not know what caused Mr. Latimer’s death. Even if Mr. Latimer died of a heart attack, he could not say what caused it. Yet in the next breath after all of his uncertainty he very confidently says that the work deceased was engaged in at the time had no causal relationship with his death. Dr. Agar’s statement contains within itself its own contradiction and in my opinion the uncertainty of the statement outweighs the certainty and causes the entirety to fall far short of rising to the dignity of substantial evidence. Particularly is this true when viewed in the light of the rule re-emphasized in Johnson Auto Co. v. Kelley, 228 Ark. 364, 307 S. W. 2d 867, which is as follows: “In determining the sufficiency of the evidence, doubts should be resolved in favor of the claimant, and the evidence should be reasonably and liberally construed in his favor.” For the reasons stated above, I respectfully dissent.